Case 1:20-cv-09856 Document 2 Filed 11/23/20 Page 1 of 2

—— CIVIL COVER SHEET
10/01/2020 The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in Geptember 1974, is required for use of the Glerk of Court for lhe purpose of initlating the clvil docket sheet,

PLAINTIFFS DEFENDANTS
MONIQUE KATZ, individually and on behalf of all others similarly situated, EQUINOX HOLDINGS, INC.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
VALLI KANE & VAGNINI LLP.

600 OLD COUNTRY ROAD SUITE 519 GARDEN CITY, NEW YORK 11530
516-203-7180

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Unpaid overtime wages (29 U.S.C. §§ 201 et seq.) and Wrongful termination (29 U.S.C. §§ 2601 et seq.)

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[7]Yes |

if yes, was this case Vol.[_] Invol. [] Dismissed. No[[] Yes [] If yes, give date & Case No.

Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCARE a7aicAL SE GANS
[]110 INSURANCE (1310 AIRPLANE PHARMACEUTICAL PERSONAL | 1625 DRUG RELATED [ 1422 APPEAL U1
{ ]120 MARINE [ ]315 AIRPLANE PRODUCT —INJURY/PRODUCT LIABILITY“ ceizuRe OF PROPERTY 28 USC 158 [ 1876 QUI TAM
| ] 130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ] 400 STATE
[ ]140 NEGOTIABLE [ 1320 ASSAULT, LIBEL & PRODUCT LIABILITY | 1 690 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL | 410 ANTITRUST
[ ] 150 RECOVERY OF ___[ ] 380 FEDERAL INJURY PRODUCT [ ] 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS | ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT ——[ ] 340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]880 DEFEND TRADE SECRETS ACT [{ ]470 RACKETEER INFLU-
[ ] 154 MEDICARE ACT __[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ } 152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE [1371 TRUTHINLENDING [1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS = { ] 355 MOTOR VEHICLE [ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[1153 RECOVERYOF [1360 OTHER PERSONAL {1485 orate
OVERPAYMENT INJURY. [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (13958)
OF VETERAN'S —_—_[ } 362 PERSONAL INJURY - PROPERTY DAMAGE { ]862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE [ ] 385 PROPERTY DAMAGE (| 710 FAIR LABOR [ ] 863 DIWCDIVWY (405(g)) [ ]490 CABLE/SATELLITE TV
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT __[ ] 864 SSID TITLE XVI { ]850 SECURITIES/
SUITS [ ]720 LABOR/MGMT [ ] 865 RSI (405(g)) COMMODITIES/
[ ] 190 OTHER PRISONER PETITIONS RELATIONS EXCHANGE
CONTRACT [ ] 463 ALIEN DETAINEE [ 1740 RAILWAY LABOR ACT
[ ] 195 CONTRACT [ ] 510 MOTIONS TO [] 751 FAMILY MEDICAL, FEDERAL TAX SUITS [ ] 890 Seer Ie Te
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE LEAVE ACT (FMLA)
LIABILITY 28 USC 2255 { ]870 TAXES (U.S. Plaintiff or [| ] 891 AGRICULTURAL ACTS
[ ]196 FRANCHISE CIVIL RIGHTS { | 530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) { ] 893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION { ] 871 IRS-THIRD PARTY MATTERS
[ 1540 MANDAMUS & OTHER [ ]791 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF
[1440 ferrin) SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY £)441 VOTING IMMIGRATION [ ] 896 ARBITRATION
[ ]210 LAND { 1442 EMPLOYMENT PRISONER CIVIL RIGHTS l eeecemicehet eeven OR
CONDEMNATION _ [ | 443 HOUSING/ [ ] 462 NATURALIZATION APPEAL OF AGENCY DECISION
[ 1220 FORECLOSURE a) ais ae ontels [ ] 850 CIVIL RIGHTS APPLICATION
[ 1230 RENT LEASE & [ ]555PRISON CONDITION __[ ] 465 OTHER IMMIGRATION 950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - [ ] 860 CIVIL DETAINEE ACTIONS pe STATUTES 9
[ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ 1245 TORT PRODUCT =_[ ] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER

{ } 290 ALL OTHER { ] 448 EDUCATION
REAL PROPERTY .

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
Vv UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: Kl yes CNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:20-cv-09856 Document 2 Filed 11/23/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[X] 1 Original []2 Removed fram [_]3 Remanded []4 Roinctatodor [_] 5 Traqyieired ion C16 ee C17 hikes
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
CT a, all parties represented = Court

Cl b. At least one party

| 8 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF []2 U.S. DEFENDANT 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [}1 CITIZEN OR SUBJECT OF A {]3[]3 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: C] WHITE PLAINS MANHATTAN
DATE \ (2 202?

RECEIPT #

ADMITTED TO PRACTICE IN THIS DISTRICT

[] NO

[4 YES (DATE ADMITTED Mo. ___ 8 Yr, 2009)
Attorney Bar Code #2958130

   

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
